Citation Nr: 1524849	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a permanent and total disability rating for nonservice-connected pension benefits, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(2).

2.  Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from November 1963 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 1996 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 1996 rating decision, the AOJ denied the Veteran's claim of entitlement to a permanent and total disability rating for nonservice-connected pension benefits, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(2).  The Veteran filed a timely Notice of Disagreement (NOD) to that determination, and in July 1996 the AOJ issued a Statement of the Case (SOC) on the issue.  The Veteran did not file a VA Form 9 per se; however, in August 1996 the AOJ received a communication from the Veteran that the Board believes under certain circumstances, as in this case, can be construed as equivalent thereto.  The AOJ continued to develop the matter at the Veteran's request, and indicated that it would readjudicate the claim, but never did.  See October 3, 1996, letter to Veteran from the AOJ.  Accordingly, the issue is on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Because pertinent evidence has been added to the record since the July 1996 SOC, the matter must be remanded for AOJ readjudication.  See 38 C.F.R. § 19.31 (2014).

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Prior to November 1967, service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.

The Veteran was afforded a VA audiologic examination in October 2012, which resulted in an assessment of bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385.  The examination resulted in negative etiological opinions for bilateral hearing loss as both incurred and aggravated in service.  In offering the opinions, the examiner cited the Veteran's pre-induction and separation audiograms dated in October 1963 and September 1965, respectively.  It does not appear that the examiner converted these audiograms to ISO (ANSI) units; thus, the examination is inadequate.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral sensorineural hearing loss.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

The examiner should specifically consider the in-service audiological findings dated prior to November 1967 as appropriately converted to ISO (ANSI) measurements, which are as follows:

Oct 1963


HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
N/A
35
LEFT
25
20
15
N/A
40

Sep 1965


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
N/A
15
LEFT
20
10
15
N/A
15

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral sensorineural hearing loss is attributable to service, including noise exposure experienced in service.  

If, and only if, the examiner believes that the Veteran's bilateral hearing loss pre-existed active service, the examiner is asked provide an opinion on the following: (1) Whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed service and (2) Whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss disability was not aggravated by service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Clear and unmistakable evidence means evidence that is undebatable or that cannot be mistaken or misunderstood.

2.  Readjudicate the issues on appeal, with consideration of all pertinent evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




